Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 1 of 18 Page ID #:1



   1   Russell S. Thompson, IV (Cal. Bar No. 325944)
   2   Thompson Consumer Law Group, PC
       5235 E. Southern Ave., D106-618
   3
       Mesa, AZ 85206
   4   Telephone: (602) 388-8898
   5
       Facsimile: (866) 317-2674
       rthompson@ThompsonConsumerLaw.com
   6   Attorneys for Plaintiff
   7
                           UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9
       Tianna Campo,                           ) Case No. 2:20-cv-8067
  10
                                               )
  11   Plaintiff,                              ) COMPLAINT AND           TRIAL   BY
  12                                           ) JURY DEMAND
              vs.                              )
  13
                                               )
  14   I.Q. Data International, Inc. and Decron)
       Properties Corp. dba River Ranch,       )
  15
                                               )
  16   Defendant.                              )
  17
                                  NATURE OF ACTION
  18

  19         1.    Plaintiff Tianna Campo (“Plaintiff”) brings this action against
  20
       Defendant I.Q. Data International, Inc. (“IQ”) and Decron Properties Corp. dba
  21

  22
       River Ranch (“Decron”) pursuant to the Fair Debt Collection Practices Act

  23   (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Rosenthal Fair Debt Collection
  24
       Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
  25

  26                   JURISDICTION, STANDING, AND VENUE
  27
            2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28
  28

       U.S.C. § 1367, and 28 U.S.C. § 1331.


                                          Complaint - 1
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 2 of 18 Page ID #:2



   1         3.      Plaintiff has Article III standing to bring this action, as it seeks to
   2
       redress conduct by Defendant that caused Plaintiff to suffer intangible harms,
   3

   4   which Congress has made legally cognizable in passing the FDCPA. See Spokeo,
   5
       Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May
   6

   7   24, 2016) (Congress is “well positioned to identify intangible harms that meet
   8
       minimum Article III requirements,” and thus “may ‘elevat[e] to the status of
   9
       legally cognizable injuries concrete, de facto injuries that were previously
  10

  11   inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992));
  12
       Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3
  13

  14   (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA, Congress
  15
       determined, the ‘[e]xisting laws and procedures for redressing these injuries are
  16

  17
       inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

  18         4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b),
  19
       where the acts and transactions giving rise to Plaintiff’s action occurred in this
  20

  21   district, where Plaintiff resides in this district, and where Defendants transact
  22
       business in this district.
  23

  24                 THE FAIR DEBT COLLECTION PRACTICES ACT
  25
              5.     Congress enacted the FDCPA in order to eliminate “abusive debt
  26
       collection practices by debt collectors [and] to insure that those debt collectors who
  27

  28   refrain from using abusive debt collection practices are not competitively



                                             Complaint - 2
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 3 of 18 Page ID #:3



   1   disadvantaged.” Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162,
   2
       1179-80 (9th Cir. 2006) (citing 15 U.S.C. § 1692(e)).
   3

   4         6.     To protect consumers and ensure compliance by debt collectors, “the
   5
       FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg &
   6

   7   Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011).
   8
             7.     Strict liability enhances “the remedial nature of the statute,” and
   9
       courts are “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.
  10

  11         8.     In addition, by making available to prevailing consumers both
  12
       statutory damages and attorneys’ fees, Congress “clearly intended that private
  13

  14   enforcement actions would be the primary enforcement tool of the Act.” Baker v.
  15
       G.C. Servs. Corp., 677 F.2d 775, 780-81 (9th Cir. 1982); see also Tourgeman v.
  16

  17
       Collins Fin. Servs., Inc., 755 F.3d 1109, 1118 (9th Cir. 2014).

  18         9.     Violations of the FDCPA are assessed under the least sophisticated
  19
       consumer standard which is “‘designed to protect consumers of below average
  20

  21   sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly
  22
       when those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin.
  23

  24   Servs., LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215
  25
       F.3d 871, 874-75 (8th Cir. 2000)).
  26
             10.    “An FDCPA Plaintiff need not even have actually been misled or
  27

  28   deceived by the debt collector’s representation; instead, liability depends on



                                             Complaint - 3
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 4 of 18 Page ID #:4



   1   whether the hypothetical ‘least sophisticated debtor’ likely would be misled.”
   2
       Tourgeman, 755 F.3d at 1117-18 (emphasis in original).
   3

   4         11.    “[B]ecause the FDCPA is a remedial statute aimed at curbing what
   5
       Congress considered to be an industry-wide pattern of and propensity towards
   6

   7   abusing debtors, it is logical for debt collectors—repeat players likely to be
   8
       acquainted with the legal standards governing their industry—to bear the brunt of
   9
       the risk.” Clark, 460 F.3d at 1171-72; see also FTC v. Colgate–Palmolive Co., 380
  10

  11   U.S. 374, 393 (1965) (“[I]t does not seem unfair to require that one who
  12
       deliberately goes perilously close to an area of proscribed conduct shall take the
  13

  14   risk that he may cross the line.”) (internal quotations omitted).
  15
           THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
  16

  17
             12.    “California has adopted a state version of the FDCPA, called the

  18   Rosenthal Act.” Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012).
  19
             13.    Like the FDCPA, the purpose of the RFDCPA is to “prohibit debt
  20

  21   collectors from engaging in unfair or deceptive acts or practices in the collection of
  22
       consumer debts and to require debtors to act fairly in entering into and honoring
  23

  24   such debts, as specified in this title.” Cal. Civ. Code § 1788.1(b).
  25
             14.    “The Rosenthal Act mimics or incorporates by reference the
  26
       FDCPA’s requirements . . . and makes available the FDCPA’s remedies for
  27

  28   violations.” Riggs, 681 F.3d at 1100.



                                             Complaint - 4
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 5 of 18 Page ID #:5



   1         15.    “[A] plaintiff who recovers under the FDCPA is entitled to damages
   2
       under the corresponding section of the RFDCPA.” Costa v. Nat’l Action Fin.
   3

   4   Servs., 634 F. Supp. 2d 1069, 1077 (E.D. Cal. 2007).
   5
                                           PARTIES
   6

   7         16.    Plaintiff is a natural person who at all relevant times resided in the
   8
       State of California, County of Ventura, and City of Moorpark.
   9
             17.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Cal.
  10

  11   Civ. Code § 1788.2(g).
  12
             18.    IQ is an entity who at all relevant times was engaged, by use of the
  13

  14   mails and telephone, in the business of attempting to collect a “debt” from
  15
       Plaintiff, as defined by 15 U.S.C. § 1692a(5) and Cal. Civ. Code § 1788.2(d).
  16

  17
             19.    IQ is an entity who at all relevant times was engaged, by use of the

  18   mails and telephone, in the business of attempting to collect a “consumer debt”
  19
       from Plaintiff, as defined by Cal. Civ. Code § 1788.2(f).
  20

  21         20.    IQ is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and Cal.
  22
       Civ. Code § 1788.2(c).
  23

  24         21.    Decron is an entity who at all relevant times was engaged, by use of
  25
       the mails and telephone, in the business of attempting to collect a “consumer debt”
  26
       from Plaintiff, as defined by Cal. Civ. Code § 1788.2(f).
  27

  28         22.    Decron is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).



                                            Complaint - 5
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 6 of 18 Page ID #:6



   1
                                  FACTUAL ALLEGATIONS
   2
             23.    Plaintiff is a natural person allegedly obligated to pay a debt asserted
   3

   4   to be owed or due a creditor other than IQ.
   5
             24.    Plaintiff’s alleged obligation arises from a consumer credit transaction
   6

   7   in which the money, property, insurance, or services that are the subject of the
   8
       transaction were incurred primarily for personal, family, or household purposes—
   9
       namely, a residential apartment lease and utilities (the “Debt”).
  10

  11         25.    IQ uses instrumentalities of interstate commerce or the mails in a
  12
       business the principal purpose of which is the collection of any debts.
  13

  14         26.    IQ regularly collects or attempts to collect, directly or indirectly, debts
  15
       owed or due, or asserted to be owed or due, another.
  16

  17
             27.    Decron is a real estate company which acquires, develops, and

  18   manages multifamily apartment buildings.
  19
             28.    Specifically, Decron manages River Ranch Apartments in Simi
  20

  21   Valley, California (“River Ranch”).
  22
             29.    On or around July 21, 2019, Plaintiff moved out of River Ranch.
  23

  24         30.    Subsequently, Decron sent Plaintiff a final move out statement dated
  25
       August 2, 2019.
  26
             31.    A true and correct copy of the August 2, 2019 statement is attached as
  27

  28   Exhibit A.



                                             Complaint - 6
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 7 of 18 Page ID #:7



   1           32.   The August 2, 2019 statement identified the balance of the Debt as
   2
       $964.61. Exhibit A at 2.
   3

   4           33.   Included in the total balance was a $440.28 charge for carpet
   5
       replacement. Id.
   6

   7           34.   However, Plaintiff disputed this charge with Decron and provided
   8
       pictures and video showing the alleged damage to the carpet was normal wear and
   9
       tear.
  10

  11           35.   Thus, Decron could not lawfully charge Plaintiff for the carpet
  12
       replacement.
  13

  14           36.   Further, the August 2, 2019 statement included a $400.00 charge for
  15
       apartment painting.
  16

  17
               37.   After Plaintiff disputed the paint charge, Decron agreed to remove the

  18   charge on August 17, 2019 and advised it would reach back out once corporate had
  19
       processed the removal.
  20

  21           38.   At no point did Decron send a revised statement or reach back out to
  22
       Plaintiff prior to sending the account to IQ for collection.
  23

  24           39.   In connection with the collection of the Debt, IQ, itself and on behalf
  25
       of Decron, placed a telephone call to Plaintiff on October 29, 2019 and left a
  26
       voicemail message.
  27

  28




                                              Complaint - 7
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 8 of 18 Page ID #:8



   1         40.    Plaintiff received and listened to the October 29, 2019 voicemail
   2
       message that same day.
   3

   4         41.    Upon information and belief, the October 29, 2019 voicemail message
   5
       was IQ’s initial communication with Plaintiff with respect to the Debt.
   6

   7         42.    The October 29, 2019 voicemail message failed to disclose that IQ
   8
       was attempting to collect a debt and that any information obtained would be used
   9
       for that purpose.
  10

  11         43.    That same day, Plaintiff had a telephone conversation with Defendant.
  12
             44.    During the October 29, 2019 telephone call, Plaintiff disputed the
  13

  14   Debt with IQ.
  15
             45.    In connection with the collection of the Debt, IQ, itself and on behalf
  16

  17
       sent Plaintiff written correspondence dated October 28, 2019.

  18         46.    A true and correct copy of the October 28, 2019 letter is attached as
  19
       Exhibit B.
  20

  21         47.    Plaintiff received the October 28, 2019 letter no earlier than October
  22
       30, 2019.
  23

  24         48.    The October 28, 2019 letter identified the balance of the Debt as
  25
       $982.92: $964.61 principal and $18.31 interest. See Exhibit B.
  26
             49.    Upon information and belief, the October 28, 2019 $964.61 principal
  27

  28   balance included the $440.28 charge for carpet replacement.



                                            Complaint - 8
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 9 of 18 Page ID #:9



   1         50.    Upon information and belief, the October 28, 2019 $964.61 principal
   2
       balance included the $400.00 charge for apartment painting.
   3

   4                                  COUNT I
   5
                           VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                         IQ
   6

   7         51.    Plaintiff repeats and re-alleges each factual allegation above.
   8
             52.    The FDCPA creates a broad, flexible prohibition against the use of
   9
       misleading, deceptive, or false representations in the collection of debts. See 15
  10

  11   U.S.C. § 1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385,
  12
       392 (5th Cir. 2002) (citing legislative history reference to the FDCPA’s general
  13

  14   prohibitions which “will enable the courts, where appropriate, to proscribe other
  15
       improper conduct which is not specifically addressed”).
  16

  17
             53.    Included as an example of conduct that violates section 1692e is the

  18   false representation of the character, amount, or legal status of a debt. 15 U.S.C. §
  19
       1692e(2)(A).
  20

  21         54.    Thus, the plain-language of the FDCPA makes it clear that under the
  22
       strict liability framework, any false representation as to the amount of the debt is
  23

  24   sufficient to show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368
  25
       F.3d 726, 730 (7th Cir. 2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt
  26
       collectors may not make false claims, period.”); see also Turner v. J.V.D.B. &
  27

  28




                                             Complaint - 9
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 10 of 18 Page ID #:10



    1   Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003) (“under § 1692e ignorance is no
    2
        excuse”).
    3

    4         55.      IQ violated 15 U.S.C. § 1692e(2)(A) by falsely representing the
    5
        character, amount, or legal status of the Debt.
    6

    7         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
    8
                    a) Adjudging that IQ violated 15 U.S.C. § 1692e(2)(A);
    9
                    b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
   10

   11                  1692k(a)(2)(A), in the amount of $1,000.00;
   12
                    c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §
   13

   14                  1692k(a)(1);
   15
                    d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
   16

   17
                       this action pursuant to 15 U.S.C. § 1692k(a)(3);

   18               e) Awarding Plaintiff pre-judgment and post-judgment interest as
   19
                       permissible by law; and
   20

   21               f) Awarding such other and further relief as the Court may deem proper.
   22
                                         COUNT II
   23                          VIOLATION OF 15 U.S.C. § 1692e(10)
   24                                       IQ
   25
              56.      Plaintiff repeats and re-alleges each factual allegation above.
   26
              57.      Congress, recognizing that it would be impossible to foresee every
   27

   28   type of deceptive collection misbehavior, expressly included in the FDCPA a



                                                 Complaint - 10
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 11 of 18 Page ID #:11



    1   catchall provision, prohibiting “[t]he use of any false representation or deceptive
    2
        means to collect or attempt to collect any debt or to obtain information concerning
    3

    4   a consumer.” 15 U.S.C. § 1692e(10).
    5
              58.      The FDCPA is intended to be “comprehensive, in order to limit the
    6

    7   opportunities for debt collectors to evade the under-lying legislative intention,” and
    8
        therefore the same conduct may violate multiple sections of the Act. Clark v.
    9
        Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006)
   10

   11   (citing FTC Official Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).
   12
              59.      The FTC has stated: “It is a violation [of § 1692e(10)] to send any
   13

   14   communication that conveys to the consumer a false sense of urgency.” Staff
   15
        Commentary on the Fair Debt Collection Practices Act, 53 Fed. Reg. 50097-50110
   16

   17
        (Dec. 13, 1988).

   18         60.      IQ violated 15 U.S.C. § 1692e(10) by using false, deceptive, or
   19
        misleading representations or means in connection with the collection of the Debt.
   20

   21         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   22
                    a) Adjudging that IQ violated 15 U.S.C. § 1692e(10);
   23

   24               b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
   25
                       1692k(a)(2)(A), in the amount of $1,000.00;
   26
                    c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §
   27

   28                  1692k(a)(1);



                                              Complaint - 11
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 12 of 18 Page ID #:12



    1               d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
    2
                       this action pursuant to 15 U.S.C. § 1692k(a)(3);
    3

    4               e) Awarding Plaintiff pre-judgment and post-judgment interest as
    5
                       permissible by law; and
    6

    7               f) Awarding such other and further relief as the Court may deem proper.
    8
                                        COUNT III
    9                          VIOLATION OF 15 U.S.C. § 1692e(11)
   10
                                            IQ

   11         61.      Plaintiff repeats and re-alleges each factual allegation above.
   12
              62.      The FDCPA “provides a non-exhaustive list of conduct that is a
   13

   14   violation of § 1692e, including: ‘The failure to disclose in the initial . . .
   15
        communication with the consumer . . . that the debt collector is attempting to
   16

   17
        collect a debt and that any information obtained will be used for that purpose.’”

   18   Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d 1097, 1106 (W.D. Wash. 2012)
   19
        (citing 15 U.S.C. § 1692e(11)).
   20

   21         63.      A voicemail from a debt collector soliciting a return call is a
   22
        communication, which must contain the disclosures required by 15 U.S.C. §
   23

   24   1692e(11). Hart v. Credit Control, LLC, 871 F.3d 1255, 1257-58 (11th Cir. 2017).
   25
              64.      IQ violated 15 U.S.C. § 1692e(11) by failing to disclose in its initial
   26
        communication with Plaintiff that the communication was an attempt to collect a
   27

   28   debt and any information obtained would be used for that purpose.



                                                 Complaint - 12
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 13 of 18 Page ID #:13



    1         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
    2
                    a) Adjudging that IQ violated 15 U.S.C. § 1692e(11);
    3

    4               b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
    5
                       1692k(a)(2)(A), in the amount of $1,000.00;
    6

    7               c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §
    8
                       1692k(a)(1);
    9
                    d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
   10

   11                  this action pursuant to 15 U.S.C. § 1692k(a)(3);
   12
                    e) Awarding Plaintiff pre-judgment and post-judgment interest as
   13

   14                  permissible by law; and
   15
                    f) Awarding such other and further relief as the Court may deem proper.
   16

   17
                                       COUNT IV
                           VIOLATION OF CAL. CIV. CODE § 1788.17
   18                                     IQ
   19
              65.      Plaintiff repeats and re-alleges each factual allegation above.
   20

   21         66.      A debt collector violates Cal. Civ. Code § 1788.17 by failing to
   22
        comply with §§ 1692b-j of the FDCPA.
   23

   24         67.      IQ violated 15 U.S.C. § 1692e(2)(A) by falsely representing the
   25
        character, amount, or legal status of the Debt.
   26
              68.      IQ violated 15 U.S.C. § 1692e(10) by using false, deceptive, or
   27

   28   misleading representations or means in connection with the collection of the Debt.



                                                 Complaint - 13
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 14 of 18 Page ID #:14



    1         69.      IQ violated 15 U.S.C. § 1692e(11) by failing to disclose in its initial
    2
        communication with Plaintiff that the communication was an attempt to collect a
    3

    4   debt and any information obtained would be used for that purpose.
    5
              70.      By violating the FDCPA, IQ violated Cal. Civ. Code § 1788.17.
    6

    7         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
    8
                    a) Adjudging that IQ violated Cal. Civ. Code § 1788.17;
    9
                    b) Awarding Plaintiff statutory damages, pursuant to Cal. Civ. Code §
   10

   11                  1788.30(b), in the amount of $1,000.00;
   12
                    c) Awarding Plaintiff actual damages, pursuant to Cal. Civ. Code §
   13

   14                  1788.30(a);
   15
                    d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
   16

   17
                       this action pursuant to Cal. Civ. Code § 1788.30(c);

   18               e) Awarding Plaintiff pre-judgment and post-judgment interest as
   19
                       permissible by law; and,
   20

   21               f) Awarding such other and further relief as the Court may deem proper.
   22
                                        COUNT V
   23                      VIOLATION OF CAL. CIV. CODE § 1788.17
   24                                    Decron
   25
              71.      Plaintiff repeats and re-alleges each factual allegation above.
   26
              72.      IQ violated 15 U.S.C. § 1692e(2)(A) by falsely representing the
   27

   28   character, amount, or legal status of the Debt.



                                               Complaint - 14
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 15 of 18 Page ID #:15



    1         73.      IQ violated 15 U.S.C. § 1692e(10) by using false, deceptive, or
    2
        misleading representations or means in connection with the collection of the Debt.
    3

    4         74.      IQ violated 15 U.S.C. § 1692e(11) by failing to disclose in its initial
    5
        communication with Plaintiff that the communication was an attempt to collect a
    6

    7   debt and any information obtained would be used for that purpose.
    8
              75.      By violating the FDCPA, IQ violated Cal. Civ. Code § 1788.17.
    9
              76.      Decron by virtue of its status as a “debt collector” under the
   10

   11   RFDCPA, is liable for the conduct of IQ—the debt collector it retained to collect
   12
        on its behalf.
   13

   14         77.      Decron violated 15 U.S.C. § 1692e(2)(A) by falsely representing the
   15
        character, amount, or legal status of the Debt.
   16

   17
              78.      Decron violated 15 U.S.C. § 1692e(10) by using false, deceptive, or

   18   misleading representations or means in connection with the collection of the Debt.
   19
              79.      By violating the FDCPA, Decron violated Cal. Civ. Code § 1788.17.
   20

   21         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   22
                    a) Adjudging that Decron violated Cal. Civ. Code § 1788.17;
   23

   24               b) Awarding Plaintiff statutory damages, pursuant to Cal. Civ. Code §
   25
                       1788.30(b), in the amount of $1,000.00;
   26
                    c) Awarding Plaintiff actual damages, pursuant to Cal. Civ. Code §
   27

   28                  1788.30(a);



                                               Complaint - 15
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 16 of 18 Page ID #:16



    1               d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
    2
                       this action pursuant to Cal. Civ. Code § 1788.30(c);
    3

    4               e) Awarding Plaintiff pre-judgment and post-judgment interest as
    5
                       permissible by law; and,
    6

    7               f) Awarding such other and further relief as the Court may deem proper.
    8
                                       COUNT VI
    9                       VIOLATION OF CAL. B&P § 17200 et seq.
   10
                                         Decron

   11         80.      Plaintiff repeats and re-alleges each factual allegation above.
   12
              81.      By committing the acts and practices alleged herein, Decron has
   13

   14   engaged in unlawful and unfair business practices in violation of the Unfair
   15
        Competition Law (“UCL”).
   16

   17
              82.      As a result of engaging in the conduct alleged in this Complaint,

   18   Decron has violated the UCL’s proscription against engaging in unlawful conduct
   19
        by virtue of its violation of Cal. Civ. Code § 1788.17.
   20

   21         83.      Decron has also violated the UCL’s proscription against unfair
   22
        conduct as a result of engaging in the conduct alleged in this Complaint which
   23

   24   violates legislatively-declared policies articulated in Cal. Civ. Code § 1788.17.
   25
              84.      As a direct and proximate result of Decron’s violations of the UCL,
   26
        Plaintiff has suffered actual harm and is entitled to statutory damages in that, inter
   27

   28




                                               Complaint - 16
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 17 of 18 Page ID #:17



    1   alia, her statutory rights were violated and she was misled as to the correct balance
    2
        of the Debt sought directly and indirectly by Decron.
    3

    4         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
    5
                    a) Adjudging that Decron violated B&P § 17200;
    6

    7               b) Requiring that Decron modify its business practices and collection
    8
                       practices in a manner that complies with California and Federal law;
    9
                    c) Requiring Decron to remedy and correct any improper business and
   10

   11                  collection practices it has engaged in up to this date;
   12
                    d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
   13

   14                  this action pursuant to Cal. Civ. Code § 1021.5;
   15
                    e) Awarding Plaintiff pre-judgment and post-judgment interest as
   16

   17
                       permissible by law; and,

   18               f) Awarding such other and further relief as the Court may deem proper.
   19
                                           TRIAL BY JURY
   20

   21         85.      Plaintiff is entitled to and hereby demands a trial by jury.
   22
        Dated: September 3, 2020
   23                                      Respectfully submitted,
   24
                                           /s/ Russell S. Thompson, IV
   25
                                           Russell S. Thompson, IV (Cal. Bar No. 325944)
   26                                      Thompson Consumer Law Group, PC
                                           5235 E. Southern Ave., D106-618
   27
                                           Mesa, AZ 85206
   28                                      Telephone: (602) 388-8898
                                           Facsimile: (866) 317-2674


                                                Complaint - 17
Case 2:20-cv-08067-DMG-PLA Document 1 Filed 09/03/20 Page 18 of 18 Page ID #:18



    1                               rthompson@ThompsonConsumerLaw.com
    2
                                    Attorneys for Plaintiff
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




                                        Complaint - 18
